Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 1 of 13 Page ID #:1063



    1     THE INSTITUTE FOR JUSTICE
          Robert Frommer*
    2     rfrommer@ij.org
          901 N. Glebe Rd., Suite 900
    3     Arlington, VA 22203
          Tel. (703) 682-9320
    4
          Robert E. Johnson*
    5     rjohnson@ij.org
          16781 Chagrin Blvd., Suite 256
    6     Shaker Heights, OH 44120
          Tel. (703) 682-9320
    7
          * Admitted pro hac vice.
    8
          THE VORA LAW FIRM, P.C.
    9     Nilay U. Vora (SBN 268339)
          nvora@voralaw.com
   10     Jeffrey Atteberry (SBN 266728)
          jatteberry@voralaw.com
   11     201 Santa Monica Blvd., Suite 300
          Santa Monica, CA 90401
   12     Tel. (424) 258-5190
   13     Attorneys for Plaintiffs
   14                IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15                         WESTERN DIVISION
                                       Case No. 2:21-cv-04405-RGK-MAR
   16   PAUL SNITKO, JENNIFER
        SNITKO, JOSEPH RUIZ, TYLER     PLAINTIFFS’ REPLY IN SUPPORT
   17   GOTHIER, JENI VERDON-          OF MOTION FOR CLASS
        PEARSONS, MICHAEL STORC,       CERTIFICATION
   18   and TRAVIS MAY,
   19                                  Plaintiffs,
                     v.
   20

   21   UNITED STATES OF AMERICA,
        TRACY L. WILKISON, in her
   22   official capacity as Acting United
        States Attorney for the Central          Date: September 27, 2021
   23   District of California, and KRISTI
        KOONS JOHNSON, in her official           Time: 9:00 A.M.
   24   capacity as an Assistant Director of     Courtroom: 850
        the Federal Bureau of Investigation,     Judge: Hon. R. Gary Klausner
   25                                            Trial Date: TBD
                                                 Complaint Filed: May 27, 2021
                                     Defendants. Amended
   26                                                      Complaint Filed: June 9, 2021
   27

   28

                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 2 of 13 Page ID #:1064



    1                                            TABLE OF CONTENTS
    2                                                                                                                      Page
    3   TABLE OF AUTHORITIES ..............................................................................ii
    4   I.      Named Plaintiffs’ Claims For Class Relief Are Not Moot .................... 2
    5   II.     This Case Satisfies The Rule 23(a) Requirements For
                Class Certification ..................................................................................... 3
    6
                A. Numerosity ............................................................................................. 3
    7
                B. Commonality .......................................................................................... 4
    8
                C. Typicality ............................................................................................... 6
    9
                D. Adequacy ................................................................................................ 7
   10
        III.    This Case Is Appropriate For Rule 23(b)(2) Certification .................... 8
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                    i
                       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 3 of 13 Page ID #:1065



    1                                         TABLE OF AUTHORITIES
    2   CASES                                                                                                             Page
    3   County of Riverside v. McLaughlin,
           500 U.S. 44 (1991) ...................................................................................... 2, 3
    4
        Davidson v. O’Reilly Auto Enterprises, LLC,
    5      968 F.3d 955 (9th Cir. 2020) ........................................................................... 4
    6   Fraihat v. ICE,
           No. 19-cv-1546, 2020 WL 2759848 (C.D. Cal. Apr. 15, 2020) ..................... 3
    7
        Franco-Gonzalez v. Napolitano,
    8      No. 10-cv-02211, 2011 WL 11705815 (C.D. Cal. Nov. 21, 2011) ................ 3
    9   Hardy v. District of Columbia,
           283 F.R.D. 20 (D.D.C. 2012) .......................................................................... 6
   10
        Haro v. Sebelius,
   11      747 F.3d 1099 (9th Cir. 2014) ......................................................................... 3
   12   Multi-Ethnic Immigrant Workers Org. Network v. City of Los Angeles,
           246 F.R.D. 621 (C.D. Cal. 2007) ................................................................ 3, 4
   13
        Parsons v. Ryan,
   14      754 F.3d 657 (9th Cir. 2014) ....................................................................... 5, 7
   15   Rodriguez v. Hayes,
           591 F.3d 1105 (9th Cir. 2010) ......................................................................... 5
   16
        Scholl v. Mnuchin,
   17      489 F. Supp. 3d 1008 (N.D. Cal. 2020) .......................................................... 6
   18   Sourovelis v. City of Philadelphia,
           103 F. Supp. 3d 694 (E.D. Pa. 2015)............................................................... 3
   19
        Torres v. Milusnic,
   20      472 F. Supp. 3d 713 (C.D. Cal. 2020) ......................................................... 6, 8
   21   Wilson v. Gordon,
           822 F.3d 934 (6th Cir. 2016) ........................................................................... 3
   22

   23   RULES
   24   Fed. R. Civ. P. 23(a) .............................................................................................. 3
   25   Fed. R. Civ. P. 23(b)(2) ......................................................................................... 8
   26   C.D. Cal. Local Rule 37-1 ..................................................................................... 4
   27   OTHER AUTHORITIES
   28   William B. Rubenstein, 2 Newberg on Class Actions § 4:36 (5th ed.) ................. 8
                                                                    ii
                        PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 4 of 13 Page ID #:1066



    1        On three occasions, this Court has ruled that the government’s treatment of
    2   USPV box holders is unconstitutional. First, the Court determined—twice—that the
    3   government’s “anemic” forfeiture notices violated USPV box holders’ right to due
    4   process of law. Order re: TRO at 5, D.E. 52 (June 22, 2021); Order re: First
    5   Preliminary Injunction at 3, D.E. 58 (July 16, 2021). Second, the Court concluded
    6   that the government’s continued detention of property without providing any
    7   justification violated the Fourth Amendment right against unreasonable seizures.
    8   Order re: Second Preliminary Injunction at 6, D.E. 60 (July 23, 2021).
    9        Yet the government has all but ignored this Court’s repeated guidance about
   10   how to comply with the Constitution. While doing the bare minimum with respect
   11   to the named Plaintiffs, the government has continued to grind through the same
   12   unconstitutional course of procedure for hundreds of other USPV box holders and
   13   putative class members. The government has not supplemented its deficient
   14   administrative forfeiture notices to explain the factual and legal bases for the
   15   attempted forfeitures. And the government still holds the contents of hundreds of
   16   USPV boxes without even attempting to justify those continued seizures.
   17        The Opposition (D.E. 74 (“Opp.”)) to Plaintiff’s Motion for Class
   18   Certification and Memorandum in Support (D.E. 71 (“Memo.”)) reveals the
   19   strategy behind the government’s intransigence. It seeks to run out the clock on its
   20   constitutional violations because it is almost done ignoring the Court’s rulings and
   21   violating class members’ constitutional rights. Eventually, we are told, the
   22   government will have made its belated individualized determinations of probable
   23   cause when it decides whether to file judicial forfeiture actions, and—eventually—
   24   property owners who are not targeted by forfeiture complaints will receive their
   25   property back. And so, the government argues, the Court should deny class
   26   certification because, although it’s not already too late, it will be eventually.
   27        This Court should reject the government’s gambit. What matters is that the
   28   government’s unconstitutional conduct continues today, as it has for the past 175
                                                    1
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 5 of 13 Page ID #:1067



    1   days. If anything, the government’s strategy underscores the urgent need to certify
    2   the No-Notice and Forfeiture Subclasses to address the ongoing harm to hundreds
    3   of class members before it is indeed too late to intervene.
    4        Moreover, the government’s strategy of intransigence does not affect Count I,
    5   which seeks destruction of records on behalf of a broader Proposed Class. This
    6   Court recently held that Count I states a plausible claim that the government’s
    7   indiscriminate search of the USPV boxes was unlawful and that the government
    8   may be ordered to destroy the records generated during its unlawful search. See
    9   Order Re: Motion to Dismiss the First Amended Complaint (“MTD Order”) at 5–6,
   10   D.E. 75 (Sept. 9, 2021). The Court should certify the Proposed Class so that
   11   Plaintiffs can effectively remedy that violation of class members’ rights as well.
   12   I.   Named Plaintiffs’ Claims For Class Relief Are Not Moot
   13        Plaintiffs bring Count I, which challenges the legality of the government’s
   14   search of the USPV safe deposit boxes, on their own behalf and on behalf of the
   15   Proposed Class. This claim presents a live case or controversy because, as this
   16   Court recently concluded, it seeks the destruction of records generated during the
   17   government’s illegal search. MTD Order at 5–6; see also Memo. at 9.
   18        Counts II–VI, which Plaintiffs bring on behalf of the No-Notice and Forfeiture
   19   Subclasses, are not moot because they fall within two well-established exceptions
   20   to mootness: where defendants pick off the named plaintiffs’ claims and where
   21   named plaintiffs’ claims are inherently transitory. Memo. at 9–10. The government
   22   labels this a “creative attempt” (Opp. at 11), but it takes little creativity to invoke
   23   directly applicable legal principles based on decades-old caselaw. See Memo. at 10
   24   (citing Cnty. of Riverside v. McLaughlin, 500 U.S. 44, 52 (1991)); MTD Order at
   25   7–8. Nor is it relevant, as the government argues, whether the individual claims
   26   become moot before or after Plaintiffs moved for class certification. See
   27

   28
                                                    2
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 6 of 13 Page ID #:1068



    1   McLaughlin, 500 U.S. at 52 (“That the class was not certified until after the named
    2   plaintiffs’ claims had become moot does not deprive us of jurisdiction.”).1
    3        The government also offers no support whatsoever for its suggestion that these
    4   mootness exceptions should only apply to TCPA claims or consumer class actions.
    5   There is no precedent or principle that would justify giving more leeway to the
    6   government to violate constitutional rights than is given to private companies to
    7   make unauthorized phone calls. Unsurprisingly, therefore, these exceptions are
    8   applied to constitutional claims, including claims challenging civil forfeiture
    9   procedures. See, e.g., McLaughlin, 500 U.S. at 52 (Fourth Amendment challenge);
   10   Wilson v. Gordon, 822 F.3d 934, 944–51 (6th Cir. 2016) (due process challenge);
   11   Fraihat v. ICE, No. 19-cv-1546, 2020 WL 2759848, at *10 (C.D. Cal. Apr. 15,
   12   2020) (due process challenge); Sourovelis v. City of Philadelphia, 103 F. Supp. 3d
   13   694, 703-04 (E.D. Pa. 2015) (challenge to civil forfeiture procedures).
   14   II. This Case Satisfies The Rule 23(a) Requirements For Class Certification
   15         A. Numerosity
   16        As Plaintiffs explained in their opening memorandum, the evidence supports
   17   that the members of the Proposed Class and No-Notice and Forfeiture Subclasses
   18   number in the hundreds. Memo. at 11–12. The government offers no response to
   19   this (and does not even address it for the Proposed Class), except to breezily state in
   20   a footnote that the number of subclass members is “fluid.” Opp. at 14 n.4. But
   21   Plaintiffs “need not allege the exact number or identity of class members to satisfy
   22   the numerosity requirement.” Franco-Gonzales v. Napolitano, No. 10-cv-02211,
   23   2011 WL 11705815, at *8 (C.D. Cal. Nov. 21, 2011) (quotation marks and citation
   24   omitted); see also Multi-Ethnic Immigrant Workers Org. Network v. City of Los
   25
              1
   26            For example, the class claims were not moot in Haro v. Sebelius, 747 F.3d
        1099, 1110 (9th Cir. 2014), even though the lead plaintiff’s individual claim
   27   became moot on April 13, 2009, id. at 1106, and she did not move for class
        certification until over a year later, see Mot. to Certify Class Action, Haro v.
   28
        Sebelius, No. 4:09-cv-00134, Doc. 54 (D. Ariz. May 26, 2010).
                                                   3
                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 7 of 13 Page ID #:1069



    1   Angeles, 246 F.R.D. 621, 631 (C.D. Cal. 2007); Memo. at 12. Tellingly, the
    2   information needed to quantify the precise number of people in each subclass is
    3   known only to the government, yet the government makes no effort to rebut the
    4   evidence and arguments showing that that number measures in the hundreds.2
    5        The government cites seven forfeiture complaints that it has filed against
    6   property seized from USPV boxes, and the government repeatedly highlights two
    7   cases where it apparently believes it has a solid factual basis to justify its actions.
    8   See Opp. at 5–6, 17. But as Plaintiffs explained in the opening memorandum, there
    9   are at least 245 USPV customers who received defective administrative forfeiture
   10   notices, who filed claims, and who have not yet received their property back or
   11   been told that it will be returned. See Memo. at 12. The government is continuing to
   12   violate the constitutional rights of those hundreds of property owners, along with
   13   other members of the proposed class and subclasses.
   14         B. Commonality
   15        The Proposed Class readily satisfies the commonality requirement because it
   16   challenges—at Count I—the lawfulness of a single, indiscriminate search of
   17   hundreds of USPV boxes. Memo. at 13. The government’s contrary suggestion
   18   (e.g., Opp. at 8) that this turns on how individual agents conducted the inventory
   19   search fundamentally misunderstands Plaintiffs’ legal claim. Plaintiffs allege,
   20   among other things, that the search itself was not an inventory search, that instead it
   21   was an investigatory search, and that even if it was an inventory search, the
   22         2
                 The existing evidence is sufficient for the Court to conclude that the
   23   numerosity requirement is satisfied, but, out of an abundance of caution, Plaintiffs
        also sought discovery from the government concerning class membership. Memo.
   24   at 11. The government, however, largely refused to answer. Id. On September 7,
   25   2021, Plaintiffs served a letter on the government and requested a conference
        pursuant to Local Rule 37-1, and, in the event the parties do not resolve the dispute,
   26   Plaintiffs anticipate promptly seeking relief in accordance with Local Rule 37.
        Should the Court desire more concrete information regarding numerosity, Plaintiffs
   27   will be prepared to submit a supplemental brief on the issue following the Court’s
        resolution of the discovery dispute. See Memo. at 11 (citing Davidson v. O’Reilly
   28
        Auto Enters., LLC, 968 F.3d 955, 964–65 (9th Cir. 2020)).
                                                    4
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 8 of 13 Page ID #:1070



    1   inventory search exception to the warrant requirement did not apply. See First
    2   Amended Complaint (“FAC”) ¶¶ 160–62, D.E. 33. This claim revolves around
    3   significant common questions such as what the government promised in its warrant
    4   application, the scope of the warrant, the procedures applicable to the search of the
    5   USPV boxes, and whether those procedures willfully exceeded the limits of the
    6   warrant or callously disregarded class members’ constitutional rights.
    7        The No-Notice and Forfeiture Subclasses likewise satisfy the commonality
    8   requirement because they involve common questions about whether the government
    9   may continue to detain property without saying why, and whether it may seek to
   10   administratively forfeit property without identifying the factual and legal bases for
   11   its actions. Memo. at 13–14. The government argues (Opp. at 9) that these common
   12   questions are not actually common because it may have different reasons for
   13   holding each box. But even if that were so, “a single common question . . . can
   14   satisfy the commonality requirement.” Parsons v. Ryan, 754 F.3d 657, 675 (9th Cir.
   15   2014) (internal quotation marks and citation omitted). More fundamentally, the
   16   “constitutional issue at the heart of each class member’s claim for relief,”
   17   Rodriguez v. Hayes, 591 F.3d 1105, 1123 (9th Cir. 2010), does not turn on what the
   18   government will say about why it is continuing to seize or seeking to
   19   administratively forfeit property, but rather whether the government must say
   20   anything at all. The claims here do not seek the return of class members’ property,
   21   and Plaintiffs do not seek to litigate the validity of any individual explanation the
   22   government may offer for holding a particular class member’s box. Rather,
   23   Plaintiffs seek to vindicate the constitutional right of each class member to receive
   24   that explanation in the first place.3
   25
              3
   26           For that reason, the government’s emphasis on the need for “a classwide
        proceeding to generate common answers” does not actually help its case. Opp. at 9
   27   (quotation marks and citation omitted). The common questions raised by Plaintiffs
        can be answered with a common answer: The government must justify its ongoing
   28
        seizure of the property of every member of the proposed subclasses.
                                                   5
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 9 of 13 Page ID #:1071



    1        Numerous cases confirm that commonality is satisfied when challenging
    2   failures to provide adequate notice and process, even if the individual content of the
    3   notices or outcome of the procedures would vary. See, e.g., Scholl v. Mnuchin, 489
    4   F. Supp. 3d 1008, 1044, 1046–47 (N.D. Cal. 2020) (commonality satisfied in
    5   challenge to generally applicable policy of denying inmates stimulus payments,
    6   even though individual eligibility determinations would still be necessary); Torres
    7   v. Milusnic, 472 F. Supp. 3d 713, 744–45 & n.63 (C.D. Cal. 2020) (commonality
    8   satisfied in challenge to process used to determine which prisoners eligible for
    9   compassionate release, even though it would require subsequent individual
   10   determinations concerning eligibility for release); Hardy v. District of Columbia,
   11   283 F.R.D. 20, 24 (D.D.C. 2012) (commonality satisfied where plaintiffs
   12   challenged seizure of their property without adequate notice, despite individual
   13   differences with each seizure); see also Memo. at 13–14 (citing additional cases).
   14         C. Typicality
   15        The named Plaintiffs’ claims are typical of the claims of the Proposed Class
   16   and Subclasses because they were victims of the same government conduct as the
   17   other class and subclass members. Memo. at 15–17. The government primarily
   18   argues that the claims are not typical because the government has taken steps to
   19   moot Plaintiffs’ individual claims. Opp. at 11. This fails for the Proposed Class,
   20   which asserts claims under Count I that this Court has concluded are not moot. See
   21   MTD Order at 5–6. And it fails as to the subclasses because, as described supra at
   22   2–3, those claims fall within two mootness exceptions.
   23        The government’s remaining argument concerning typicality (Opp. at 12) is a
   24   mishmash of supposed differences between class members, none of which matter
   25   given the nature of the claims. For example, the government asserts that some class
   26   members wish to remain anonymous, even though the Proposed Class and
   27   Subclasses only include USPV customers who have identified themselves to the
   28   FBI since the seizure and thus by definition are not anonymous. FAC ¶¶ 139–40,
                                                  6
                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 10 of 13 Page ID #:1072



     1   142. Similarly, whether a member of the Proposed Class has property that is or will
     2   be the subject of judicial forfeiture proceedings has no bearing on whether the
     3   initial search was lawful. Meanwhile, that boxholder would not be a member of
     4   either the No-Notice Subclass (which excludes boxholders who have received
     5   notice that their property is subject to ongoing judicial forfeiture proceedings) or
     6   the Forfeiture Subclass (which includes boxholders who are subject to
     7   administrative but not judicial forfeiture proceedings). Id. ¶¶ 140, 142. The
     8   requirement of typicality ultimately turns on whether Plaintiffs’ and class members’
     9   claims are “reasonably coextensive,” which depends on fundamental facts such as
    10   the legality of the government’s search and whether it is pursuing administrative
    11   forfeitures based on constitutionally defective notices, not on whether some class
    12   members have not responded to an FBI voicemail. See Parsons, 754 F.3d at 685
    13   (named plaintiff claims “need not be substantially identical” to class claims).
    14         D. Adequacy
    15        Plaintiffs satisfy the adequacy requirement because there are no conflicts of
    16   interest with the class and because they will prosecute this action vigorously on
    17   behalf of the class. Memo. at 17. The government asserts (Opp. at 13–14) that
    18   Plaintiffs do not satisfy this requirement, but never really says why. The Opposition
    19   does not identify any conflict of interest with the class or provide any reason to
    20   believe Plaintiffs will not vigorously prosecute this action.
    21        The government’s only complaint seems to be that a small handful of
    22   members of the proposed class (seven at this point, nearly six months after the
    23   seizures) are claimants in judicial forfeiture proceedings who can challenge the
    24   constitutionality of the searches in those proceedings. That argument fails for
    25   several reasons. As an initial matter, this argument does not even apply to the No-
    26   Notice and Forfeiture Subclasses, which do not challenge the legality of the
    27   government’s search of the USPV boxes and do not include boxholders whose
    28   property is part of a judicial forfeiture proceeding. FAC ¶¶ 140, 142.
                                                    7
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 11 of 13 Page ID #:1073



     1        For the Proposed Class, the fact that a handful of USPV customers may have
     2   the opportunity to challenge the legality of the search in a judicial forfeiture
     3   proceeding simply has no bearing on whether Plaintiffs will be adequate
     4   representatives of the proposed class. More significantly, the small number of
     5   USPV customers in those judicial forfeiture proceedings only highlights the
     6   pressing need for class-wide relief for the hundreds of other customers who are not
     7   and never will be claimants in such a proceeding. That includes over 250 class
     8   members who were never subject to forfeiture proceedings (Memo. at 5), plus
     9   hundreds of others who were subject to administrative proceedings (id. at 5–6, 11–1
    10   12), but who are not among the handful of class members who are subject to
    11   judicial forfeiture proceedings.4
    12   III. This Case Is Appropriate For Rule 23(b)(2) Certification
    13        Rule 23(b)(2) exists precisely for cases like this. The government
    14   indiscriminately searched hundreds of boxes, continues to detain the contents of
    15   hundreds of boxes without saying why, and has targeted hundreds of boxes for
    16   administrative forfeiture without individually determining and disclosing why the
    17   property is forfeitable. This conduct broadly impacts the members of the Proposed
    18   Class and Subclasses, and the requested declaratory and injunctive relief will
    19   provide relief to the class and subclasses as a whole. Memo. at 18–20.
    20

    21         4
                  Even if the Court were concerned about the Proposed Class litigating the
    22   lawfulness of the government’s USPV search in parallel with the judicial forfeiture
         claimants, that concern is easily resolved without denying relief to the entire class.
    23   First, the Court could simply modify the proposed class definition to only include
         USPV customers whose property is not the subject of a judicial forfeiture
    24   proceeding. See, e.g., Torres, 472 F. Supp. 3d at 743–44 (C.D. Cal. 2020)
    25   (narrowing proposed class definition based on “broad authority” under Rule 23 for
         district courts to “redefine classes as appropriate” (internal quotation marks and
    26   ellipses omitted)). Second, the Court could certify the class as currently proposed,
         but provide an opportunity to opt out of the class, which is permissible but not
    27   required for Rule 23(b)(2) class actions. William B. Rubenstein, 2 Newberg on
         Class Actions § 4:36 (5th ed.) (“[O]pt out rights are not required in (b)(2) class
    28
         actions, but they are discretionary, may be permitted, and have been employed.”).
                                                    8
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 12 of 13 Page ID #:1074



     1        The government’s arguments to the contrary regurgitate the same mistakes it
     2   makes with respect to commonality. The government first suggests that different
     3   law enforcement officials may have conducted different types of searches at
     4   different times. Opp. at 15. But as described above, supra at 4–5, Plaintiffs allege
     5   that the entire enterprise of breaking open boxes and rummaging through their
     6   contents was inconsistent with the Fourth Amendment, not that agents occasionally
     7   crossed the line during an otherwise lawful search. See, e.g., FAC ¶¶ 157–68.
     8   Second, the government emphasizes that it may have different undisclosed reasons
     9   for holding various class members’ property, when what really matters is that those
    10   purported reasons are all undisclosed. Courts regularly certify Rule 23(b)(2) classes
    11   challenging the constitutionality of government notices and procedures even when
    12   the individual outcomes of those procedures might differ. See supra at 6 (citing
    13   cases); see also Memo. at 20 (same).
    14        Finally, without really tying it to any class certification standard, the
    15   government tacks on an argument that the Proposed Class—challenging the legality
    16   of the search of the USPV boxes—should not be certified because some records the
    17   class seeks to have destroyed may be relevant to judicial forfeiture actions and
    18   because claimants in those actions can seek to suppress evidence obtained from the
    19   illegal search. Opp. at 16–18. This mirrors the government’s arguments regarding
    20   adequacy and suffers the same shortcomings. See supra at 7–8. Additionally, this
    21   confirms the reasonableness of Plaintiffs’ proposed remedy because there is little
    22   reason for the government to fear being forced to destroy illegally obtained records
    23   (and the fruits thereof) if it cannot use those records in the forfeiture proceedings
    24   anyways.5 More importantly, there are hundreds of other class members who are
    25

    26
               5
                 And as noted above, if the Court is concerned about any related judicial
    27   forfeiture proceedings, the appropriate course is to trim the class definition to
         exclude those claimants or give them the option to opt out, while permitting the
    28
         hundreds of remaining class members to seek relief. See supra at 8 n.4.
                                                    9
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
Case 2:21-cv-04405-RGK-MAR Document 76 Filed 09/13/21 Page 13 of 13 Page ID #:1075



     1   not party to judicial forfeiture cases and who almost certainly will not obtain relief
     2   for the violation of their constitutional rights except through this class action.
     3                                             ***
     4        The government has had plenty of time and plenty of guidance from this Court
     5   about how to comply with its constitutional obligations. The government may wish
     6   that this case would just go away with the passage of time, but many pressing issues
     7   remain with respect to hundreds of putative class members, whose constitutional
     8   rights will only be vindicated, if at all, on a class-wide basis through this action.
     9   Plaintiffs therefore respectfully request that this Court certify the Proposed Class,
    10   No-Notice Subclass, and Forfeiture Subclass.
    11

    12   Dated: September 13, 2021                    Respectfully Submitted,
    13
                                                         /s/ Robert Frommer                      s
    14
                                                         THE INSTITUTE FOR JUSTICE
    15                                                   Robert Frommer*
                                                         rfrommer@ij.org
    16                                                   901 N. Glebe Rd., Suite 900
                                                         Arlington, VA 22203
    17                                                   Tel. (703) 682-9320
    18                                                   Robert E. Johnson*
                                                         rjohnson@ij.org
    19                                                   16781 Chagrin Blvd., Suite 256
                                                         Shaker Heights, OH 44120
    20                                                   Tel. (703) 682-9320
    21                                                   * Admitted pro hac vice.
    22                                                   THE VORA LAW FIRM, P.C.
                                                         Nilay U. Vora (SBN 268339)
    23                                                   nvora@voralaw.com
                                                         Jeffrey Atteberry (SBN 266728)
    24                                                   jatteberry@voralaw.com
                                                         201 Santa Monica Blvd., Suite 300
    25                                                   Santa Monica, CA 90401
                                                         Tel. (424) 258-5190
    26
                                                         Attorneys for Plaintiffs
    27

    28
                                                    10
                    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR CLASS CERTIFICATION
